                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                   UNITED STATES DISTRICT COURT                      January 10, 2019
                                    SOUTHERN DISTRICT OF TEXAS                      David J. Bradley, Clerk
                                        HOUSTON DIVISION
SIEMENS PRODUCT LIFECYCLE
MANAGEMENT SOFTWARE INC.,
                                                  Case No.: 4:18-cv-02344
                          Plaintiff,

v.                                                JURY TRIAL DEMANDED

DOES 1- 107,

                          Defendants.



                              ORDER OF DISMISSAL WITHOUT PREJUDICE


       Plaintiff has filed a Notice of Dismissal Without Prejudice against Does 1 – 107 (Dkt. No

43).   In accordance with that Notice and Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, the Complaint has been DISMISSED WITHOUT PREJUDICE. This Notice shall

not affect any previous dismissals in this action, whether they were made with or without

prejudice. Accordingly, the Clerk is directed to CLOSE the case and terminate all other motions

pending in this matter.

       SO ORDERED AND ADJUDGED this the ____
                                        10th day of _________,
                                                     January 2019.


                                                    ____________________________________
                                                    UNITED STATES DISTRICT JUDGE



                                                               NAN Y F. ATLAS
                                                      SENIOR UNI   STATES DISTRICT JUDGE
